DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 	Claims 1-3, 13-18 are currently amended.  Claim 22 is newly added.  Claims 1-10, 13-18 and 22 are pending review in this action.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the other side of the case" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider using designations such as “first side”, “second side”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0025717, hereinafter Zeller in view of U.S. Pre-Grant Publication No. 2013/0082661, hereinafter Bohan and U.S. Pre-Grant Publication No. 2019/0259998, hereinafter Yang.

Regarding claim 1, Zeller teaches a battery pack (110). 
The battery pack comprises a first cell retainer (130, “end plate”) including a plurality of openings (132, “cutouts”). The battery pack (110) further includes a plurality of cylindrical cells (120) (paragraph [0030] and figure 2). Two neighboring cells may be selected to be the “first cylindrical cell” and the “second cylindrical cell”.
A cell connector (142, “electrical tab”) fits entirely within one opening (132, “cutout”) (paragraphs [0031, 0032] and figure 2). The opening (132, “cutout”) is a single opening and exposes one terminal end of the “first cylindrical cell” and one terminal end of the “second cylindrical cell” (figure 3). The cell connector (142, “electrical tab”) is connected to the “first cylindrical cell” and the “second cylindrical cell” through welding (paragraph [0039]). Given the relatively small area of the cell terminals, the welding is understood to be “spot” welding. 
The cell connector (142, “electrical tab”) also connects the “first cylindrical cell” and the “second cylindrical cell” to a printed circuit board (150, “battery management printed circuit board”) (paragraphs [0025, 0031]).
Zeller teaches that the battery pack is contained within a housing (“case”) that is insertable into equipment powered by the battery pack (paragraph [0039]). Zeller provides no structural details of the housing (“case”).
The battery pack (110) includes control circuitry (“battery management system”) (paragraph [0023]).
Zeller does not teach: 1) a case with a handle and a display and 2) a case with one or more guide rails, one or more retaining clips separate from the case and one or more slide-in brackets attached to a shelf.  
Regarding 1), the placement of a battery pack inside a case with a handle and a display to show the status of the battery pack is well-known in the art – see, e.g. Bohan. Bohan teaches a case (102) including a handle (114) and a display (106) (paragraphs [0012, 0013] and figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to equip Zeller’s battery pack with a housing (“case”) including a handle and a display on an outside (“top”) surface of the housing (“case”) for the purpose of making it easier to handle the battery pack and providing a visual indicator for the status of the battery pack.
Regarding 2), the securing of a battery case within a compartment by using a combination of a slide-bracket and guide rails is known in the art – see, e.g. Yang who teaches a battery case (200) equipped with guide rails (201) (paragraph [0033] and figure 2). To secure the battery case (200) within compartment (11), the battery case (200) is slid into slider bracket (213) located on a wall of the compartment (11) (paragraph [0033] and figures 2 and 3). The wall of the compartment (11) may be considered a “shelf” as it supports the battery case (200) and is a substantially flat surface attached to neighboring walls defining the compartment (11) and arranged perpendicularly relative to those neighboring walls. 
It is noted that absent a suitable reference point, the term “vertical” does not have an absolute meaning. Specifically, the battery case (200) could be rotated such that the guide rails (201) are oriented to be in a vertical direction. Similarly, the compartment (11) could be oriented such that the battery case (200) is vertically lowered into the slider bracket (213). The battery case (200) is secured into the slider bracket (213) by using a locking slider (211) (paragraph [0026]). Locking slider (211) is actuated by an elastic force provided by slider spring (212) (paragraph [0026]), therefore, locking slider (211) is a “clip”.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include guide rails on Zeller’s battery housing (“case”), a retaining clip separate from the housing (“case”) and a slider bracket on a support surface (“shelf”) for the purpose of securing the housing (“case”) within the equipment powered by the battery pack.
Regarding claim 2, Zeller teaches a second cell retainer (130, “end plate”) (paragraphs [0030, 0039] and figure 2). 
The opening (132, “cutout”) holds the one terminal end of the “first cylindrical cell” and the one terminal end of the “second cylindrical cell”.
The second cell retainer (130, “end plate”) includes a plurality of openings (132, “cutouts”) (paragraph [0031]). 
Another terminal of each of the “first cylindrical cell” and the “second cylindrical cell” is held within an opening (132, “cutout”) in the second cell retainer (130, “end plate”).
Regarding claim 3, Zeller teaches a second cell retainer (130, “end plate”) (paragraphs [0030, 0039] and figure 2). 
The opening (132, “cutout”) holds the one terminal end of the “first cylindrical cell” and the one terminal end of the “second cylindrical cell”.
The second cell retainer (130, “end plate”) includes a plurality of openings (132, “cutouts”) (paragraph [0031]). 
Another terminal of each of the “first cylindrical cell” and the “second cylindrical cell” is held within an opening (132, “cutout”) in the second cell retainer (130, “end plate”).
The battery pack (110) has four sides, which are distinct from the sides including the first cell retainer (130, “end plate”) and the second cell retainer (130 “end plate”). Those four sides are visible, therefore they are “exposed”.
Regarding claims 4 and 5, Zeller teaches groups formed of cells contacted in parallel. The groups of cells are connected together in series (paragraphs [0031, 0025]). 
Zeller does not teach the exact numbers of the instantly claimed parallel-series configurations.
The choice of how many cells are in the battery pack, the numbers of cells making up in-parallel connected groups and the numbers of such groups connected in series are design choices motivated by the desired output of the battery pack. 
It is within the purview of the ordinarily skilled artist to select the total numbers of cells in the battery pack, numbers of cells making up in-parallel connected groups and the numbers of such groups connected in series and it therefore would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select the claimed numbers of cells in the parallel-series configurations without undue experimentation and with a reasonable expectation of success.
Regarding claims 6-8, Zeller teaches a cell connector (142, “electrical tab”). The cell connector (142, “electrical tab”) connects four cells together (figure 4). 
There is a cell connector (142, “electrical tab”), which connects together four cells arranged in a 2-by-2 configuration (figure 4). In this configuration, “a first cell” and “a third cell” are in the same row and “a second cell” and “a fourth cell” are in a different row. 
 Another cell connector (142, “electrical tab”) connects together four cells arranged in a 4-by-1 configuration. In this configuration, each cell is in a different row (figure 4). 
Zeller teaches that the cell connector (142, “electrical tab”) is configured to connect the cells in any desirable parallel and/or series arrangement (paragraph [0031]). 
Zeller does not explicitly teach the exact recited configuration – first cell and second cell connected in parallel to form one group, third cell and fourth cell connected in parallel to form another group and the two groups connected in series.
 The selection of parallel and series electrical connection configurations is prompted by the desired output of a battery group. 
It is within the purview of the ordinarily skilled artist to select the specific parallel and/or series connection and it therefore would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select the claimed parallel-series configuration without undue experimentation and with a reasonable expectation of success.

Regarding claims 9 and 10, Zeller teaches groups formed of cells contacted in parallel. The groups of cells are connected together in series (paragraphs [0031, 0025]). 
Zeller does not teach the exact numbers of the instantly claimed parallel-series configurations.
The choice of how many cells are in the battery pack, the numbers of cells making up in-parallel connected groups and the numbers of such groups connected in series are design choices motivated by the desired output of the battery pack. 
It is within the purview of the ordinarily skilled artist to select the total numbers of cells in the battery pack, numbers of cells making up in-parallel connected groups and the numbers of such groups connected in series and it therefore would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select the claimed numbers of cells in the parallel-series configurations without undue experimentation and with a reasonable expectation of success.

Regarding claim 13, Zeller teaches a method of forming a battery pack (110) (paragraph [0039]). 
The battery pack (110) comprises a first cell retainer (130, “end plate”) including a plurality of openings (132, “cutouts”). The battery pack (110) further includes a plurality of cylindrical cells (120) (paragraph [0030] and figure 2). Two neighboring cells may be selected to be the “first cylindrical cell” and the “second cylindrical cell”.
A cell connector (142, “electrical tab”) fits entirely within one opening (132, “cutout”) (paragraphs [0031, 0032] and figure 2). The opening (132, “cutout”) is a single opening and exposes one terminal end of the “first cylindrical cell” and one terminal end of the “second cylindrical cell” (figure 3). The cell connector (142, “electrical tab”) is connected to the “first cylindrical cell” and the “second cylindrical cell” through welding (paragraph [0039]). Given the relatively small area of the cell terminals, the welding is understood to be “spot” welding. 
The cell connector (142, “electrical tab”) also connects the “first cylindrical cell” and the “second cylindrical cell” to a printed circuit board (150, “battery management printed circuit board”) (paragraphs [0025, 0031]).
Zeller teaches that the battery pack is contained within a housing (“case”) that is insertable into equipment powered by the battery pack (paragraph [0039]). Zeller provides no structural details of the housing (“case”).
The battery pack (110) includes control circuitry (“battery management system”) (paragraph [0023]).
Zeller does not teach: 1) a case with a handle and a display and 2) a case with one or more guide rails, one or more retaining clips separate from the case and one or more slide-in brackets attached to a shelf.  
Regarding 1), the placement of a battery pack inside a case with a handle and a display to show the status of the battery pack is well-known in the art – see, e.g. Bohan. Bohan teaches a case (102) including a handle (114) and a display (106) (paragraphs [0012, 0013] and figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to equip Zeller’s battery pack with a housing (“case”) including a handle and a display on an outside (“top”) surface of the housing (“case”) for the purpose of making it easier to handle the battery pack and providing a visual indicator for the status of the battery pack.
Regarding 2), the securing of a battery case within a compartment by using a combination of a slide-bracket and guide rails is known in the art – see, e.g. Yang who teaches a battery case (200) equipped with guide rails (201) (paragraph [0033] and figure 2). To secure the battery case (200) within compartment (11), the battery case (200) is slid into slider bracket (213) located on a wall of the compartment (11) (paragraph [0033] and figures 2 and 3). The wall of the compartment (11) may be considered a “shelf” as it supports the battery case (200) and is a substantially flat surface attached to neighboring walls defining the compartment (11) and arranged perpendicularly relative to those neighboring walls. 
It is noted that absent a suitable reference point, the term “vertical” does not have an absolute meaning. Specifically, the battery case (200) could be rotated such that the guide rails (201) are oriented to be in a vertical direction. Similarly, the compartment (11) could be oriented such that the battery case (200) is vertically lowered into the slider bracket (213). The battery case (200) is secured into the slider bracket (213) by using a locking slider (211) (paragraph [0026]). Locking slider (211) is actuated by an elastic force provided by slider spring (212) (paragraph [0026]), therefore, locking slider (211) is a “clip”.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include guide rails on Zeller’s battery housing (“case”), a retaining clip separate from the housing (“case”) and a slider bracket for the purpose of securing the housing (“case”) within the equipment powered by the battery pack.
Regarding claim 14, Zeller teaches a second cell retainer (130, “end plate”) (paragraphs [0030, 0039] and figure 2). 
The opening (132, “cutout”) holds the one terminal end of the “first cylindrical cell” and the one terminal end of the “second cylindrical cell”.
The second cell retainer (130, “end plate”) includes a plurality of openings (132, “cutouts”) (paragraph [0031]). 
Another terminal of each of the “first cylindrical cell” and the “second cylindrical cell” is held within on opening (132, “cutout”) in the second cell retainer (130, “end plate”).
Regarding claim 15, Zeller teaches a second cell retainer (130, “end plate”) (paragraphs [0030, 0039] and figure 2). 
The opening (132, “cutout”) holds the one terminal end of the “first cylindrical cell” and the one terminal end of the “second cylindrical cell”.
The second cell retainer (130, “end plate”) includes a plurality of openings (132, “cutouts”) (paragraph [0031]). 
Another terminal of each of the “first cylindrical cell” and the “second cylindrical cell” is held within on opening (132, “cutout”) in the second cell retainer (130, “end plate”).
The battery pack (110) has four sides, which are distinct from the sides including the first cell retainer (130, “end plate”) and the second cell retainer (130 “end plate”). Those four sides are visible, therefore they are “exposed”.

Regarding claims 16-18, Zeller teaches a cell connector (142, “electrical tab”). The cell connector (142, “electrical tab”) connects four cells together (figure 4). 
There is a cell connector (142, “electrical tab”), which connects together four cells arranged in a 2-by-2 configuration (figure 4). In this configuration, “a first cell” and “a third cell” are in the same row and “a second cell” and “a fourth cell” are in a different row. 
 Another cell connector (142, “electrical tab”) connects together four cells arranged in a 4-by-1 configuration. In this configuration, each cell is in a different row (figure 4). 
Zeller teaches that the cell connector (142, “electrical tab”) is configured to connect the cells in any desirable parallel and/or series arrangement (paragraph [0031]). 
Zeller does not explicitly teach the exact recited configuration – first cell and second cell connected in parallel to form one group, third cell and fourth cell connected in parallel to form another group and the two groups connected in series.
 The selection of parallel and series electrical connection configurations is prompted by the desired output of a battery group. 
It is within the purview of the ordinarily skilled artist to select the specific parallel and/or series connection and it therefore would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select the claimed parallel-series configuration without undue experimentation and with a reasonable expectation of success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0025717, hereinafter Zeller in view of U.S. Pre-Grant Publication No. 2013/0082661, hereinafter Bohan and U.S. Pre-Grant Publication No. 2019/0259998, hereinafter Yang as applied to claim 1 above and further in view of U.S. Patent No. 5,019,767, hereinafter Shirai.
Regarding claim 22, Zeller teaches a printed circuit board (150, “battery management printed circuit board”) and control circuitry (“battery management system”) positioned on one side of the battery pack (figure 2).
Therefore in the combination of Zeller, Bohan and Yang, the printed circuit board (150, “battery management printed circuit board”) and control circuitry (“battery management system”) would be on a first side of the housing (“case”) and the plurality of cylindrical cells (120) would be located on a second side of the housing (“case”). The first side being opposite the second side. Given the arrangement it is expected that the second side would be heavier than the first side.
Zeller as modified by Bohan and Yang fails to teach that the slide-bracket is aligned with or beneath the second side.
Providing an attachment provision on a heavier side of a battery case is known in the art. See, e.g. Shirai, who selectively positions an attachment clip (13) on a battery case (2), such that the clip (13) is aligned with the heavier side of the case containing the batteries (3), rather than the light side of the case containing control circuitry (4). This allows for a stable attachment of the battery case (col. 7, lines 3-18 and figure 3). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the slide-bracket is aligned with the heavier second side of the case for the purpose of more stably supporting the battery case.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combination of the Zeller, Bohan and Yang references and the combination of the Zeller, Bohan, Yang and Shirai references have been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724